PER CURIAM.
AND NOW, this 22nd day of January, 2018, the Petition for Allowance of Appeal is GRANTED, LIMITED to the following issue, as stated by Petitioner:
Is not the Superior Court's published opinion applying the fruit of the poisonous tree doctrine to in-court identification testimony inconsistent with controlling Fourth Amendment United States Supreme Court precedent and Article I, § 8, and does not its reliance on overly broad language in Commonwealth v. Garvin, 448 Pa. 258, 293 A.2d 33 (1972), necessitate this Court's guidance and explicit rejection of Garvin and its progeny?
The Petition is otherwise DENIED.